                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MARC S. CASON,                                  *

Plaintiff                                       *

v                                               *           Civil Action No. PX-20-692

CORIZON HEALTH INC.,                            *
MARYLAND DIVISION OF
 CORRECTIONS,                                   *
BON SECOURS HOSPITAL,
DR. BOLAJI ONABAJO,                             *
ASRESAHEGN GETACHEW,
DR. LAWRENCE H. SCIPIO,                         *
DR. AYOKU OKETUNJI,
DR. YONAS SISAY,                                *
DR. HIRUY BISHAW,
                                                *
Defendants
                                              ***
                                            ORDER

        For the reasons stated in the foregoing Memorandum Opinion, it is this 25th day of January

2021, by the United States District Court for the District of Maryland, hereby ORDERED that:

        1. The Clerk SHALL AMEND the docket to correct the names of Defendants Corizon
           Health, Inc., Dr. Bolaji Onabajo, Dr. Ayoku Oketunji, Dr. Yonas Sisay, and Dr. Hiruy
           Bishaw;

        2. The Corizon Defendants’ Motion to Dismiss or Alternatively for Summary Judgment
           (ECF No. 17), construed as a Motion for Summary Judgment, IS GRANTED;

        3. The DOC’s Motion to Dismiss (ECF No. 19) IS GRANTED and DOC is DISMISSED
           with prejudice;

        4. The Wexford Defendants’ Motion to Dismiss or, in the Alternative, Motion for
           Summary Judgment (ECF No. 22), construed as a Motion for Summary Judgment, IS
           GRANTED;

        5. Cason’s Motion for Default Judgment (ECF No. 30) IS DENIED;

        6. Cason’s claims against Bon Secours Hospital and Dr. Lawrence H. Scipio ARE
           DISMISSED without prejudice;

        7. Judgment IS ENTERED in favor of the Corizon and Wexford Defendants and against
   Cason;

8. The Clerk SHALL CLOSE this case; and

9. The Clerk SHALL SEND a copy of this Order and the foregoing Memorandum
   Opinion to Cason and to counsel for Defendants.



                                ___________/S/_________________
                                Paula Xinis
                                United States District Judge




                                   2
